UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1788



METROPOLITAN LIFE INSURANCE COMPANY,

                                             Plaintiff - Appellee,

          versus


DENISE D. CANTY,

                                            Defendant - Appellant,

          and


TERESA SAUNDERS-WIGGINS; INGRID SAUNDERS;
GEORGE H. SAUNDERS, JR.; ARETHA BENJAMIN, as
Mother and Next Friend of Quentin B. Saunders,
a Minor; BEVERLY POWELL SISK, Guardian ad
litem for Quentin B. Saunders, minor,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-19-3)


Submitted:   May 29, 1998                  Decided:   July 21, 1998


Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed as modified by unpublished per curiam opinion.


Denise D. Canty, Appellant Pro Se. Alvin Pasternak, Sherry Susan
Laird, METROPOLITAN LIFE INSURANCE COMPANY, New York, New York, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court’s order dismissing

her claim as a beneficiary to life insurance proceeds. We have

reviewed the record and the district court’s order and affirm as

modified.

     Metropolitan Life Insurance Company (MetLife) brought this

interpleader action in district court against the five children of

George Saunders, a deceased federal employee. Pursuant to the Fed-

eral Employees’ Group Life Insurance Act of 1951 (FEGLIA), the

decedent was covered under a group policy issued by MetLife to the

Office of Personnel Management (OPM). See 5 U.S.C. § 8701-16

(1994). The Appellant was a named beneficiary in two forms; how-

ever, as the district court correctly concluded, both forms were

invalid. See 5 U.S.C. § 8705(a); see also Ward v. Stratton, 988

F.2d 65, 67 (8th Cir. 1993). We therefore affirm the district

court’s order but modify it to reflect the denial of the Appel-

lant’s motion for summary judgment.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                             AFFIRMED AS MODIFIED




                                3